priority over a first security interest and that the association may
                      nonjudicially foreclose on that lien.
                                  It is so ORDERED.


                                                                                                 C.J.



                                                                              Vidett         ,    J.
                                                                  Pickering



                                                                  Hardesty


                                                                                                  J.
                                                                  Parraguirre



                                                                  Douglas



                                                                  Cherry
                                                                           Chu.                   J.



                                                                                             ,    J.
                                                                  Saitta


                      cc:   Tiffany & Bosco, P.A.
                            Marquis Aurbach Coffing
                            Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    Asti).